PER CURIAM.
The state seeks to quash an order of the trial court granting respondent, Carmen Ocasio’s, motion for an independent medical examination of a minor child who was the victim of an attempted sexual battery by Carmen’s father, Efrain Ocasio. During the criminal proceeding, the father pled guilty to the attempted sexual battery. In conjunction with the sentencing, the trial court held several restitution hearings and ultimately ordered the defendant to pay restitution1 for medical expenses, past and future, for the child, and also expenses incurred by the child’s mother due to psychological injuries suffered by her.
During the restitution hearing, it became apparent that since the criminal proceedings were commenced Efrain had conveyed certain parcels of real property to his daughter, Carmen, without consideration. Whereupon, the state impleaded Carmen and sought to show that the conveyances were fraudulent so as to void the transfer and thus enable Efrain to have the wherewithal to respond to the restitution sentence.
Carmen filed a motion to require the minor victim to submit to an independent medical examination so as to have an independent evaluation of the cost of the medical expenses involved in the restitution award. Said motion was granted and this petition ensued.
In our judgment, the respondent, Carmen, has no standing to attack the sentence ordering restitution. That is a matter between the defendant, Efrain, and the State of Florida. The only purpose to be served by impleading Carmen was to give the court jurisdiction over Carmen in order to adjudicate the validity of the conveyance of his assets by Efrain to Carmen because of the impact thereof vis-a-vis Efrain’s ability to respond to the restitution order. The medical examination is related to the efficacy of the restitution order but is irrelevant regarding the propriety vel non of the questioned conveyances. Thus, our conclusion regarding standing.
Accordingly, the petition for certiorari is granted and the order of the circuit court, dated January 14, 1991, granting Carmen’s motion for an independent medical examination is quashed.
DOWNEY, HERSEY and DELL, JJ., concur.

. The validity of the order of restitution has been upheld by this court in our recent decision in Ocasio v. State, 586 So.2d 1177 (Fla. 4th DCA 1991).